UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 02-6738



VINCENT MERRICKS,

                                              Petitioner - Appellant,

          versus


DAN L. DOVE, Warden; UNITED STATES OF AMERICA,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Falcon B. Hawkins, Senior District
Judge. (CA-01-2538)


Submitted:   August 29, 2002              Decided:   September 5, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Vincent Merricks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Vincent Merricks appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (2000) petition.       We have reviewed

the   record   and   the   district   court’s   opinion   accepting   the

recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Merricks v. Dove, No. CA-01-2538 (D.S.C. Apr. 25, 2002).

We also deny Merricks’ motion to amend his § 2241 petition.           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                AFFIRMED




                                      2